IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


OLEY VALLEY DEVELOPMENT, INC.,   : No. 734 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
BERKS COUNTY BOARD OF            :
ASSESSMENT APPEALS,              :
                                 :
               Respondent        :
                                 :
OLEY VALLEY SCHOOL DISTRICIT,    :
                                 :
               Intervenor        :

OLEY VALLEY DEVELOPMENT, INC.,   : No. 735 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
BERKS COUNTY BOARD OF            :
ASSESSMENT APPEALS,              :
                                 :
               Respondent        :
                                 :
OLEY VALLEY SCHOOL DISTRICT,     :
                                 :
               Intervenor        :

OLEY VALLEY DEVELOPMENT, INC.,   : No. 736 MAL 2015
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
BERKS COUNTY BOARD OF                        :
ASSESSMENT APPEALS,                          :
                                             :
                   Respondent                :
                                             :
OLEY VALLEY SCHOOL DISTRICT,                 :
                                             :
                   Intervenor                :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.




               [734 MAL 2015, 735 MAL 2015 and 736 MAL 2015] - 2